United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1284
                                   ___________

Michael W. Bolin,                       *
                                        *
                    Appellant,          * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Allen Canning Company, Inc.,            *    [UNPUBLISHED]
                                        *
                    Appellee.           *
                                   ___________

                             Submitted: September 17, 2003

                                  Filed: September 24, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Michael W. Bolin appeals the district court's* dismissal of Bolin's motion for
a new trial in his civil suit. Initially, we deny Allen Canning Company's motion to
dismiss the appeal. Having carefully reviewed the limited record before us and the
parties' submissions on appeal, we conclude Bolin is not entitled to a new trial based
on the alleged withholding of records and ineffective assistance of counsel.

      We thus affirm the judgment of the district court. See 8th Cir. R. 47B.

      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.